on state’s motion for rehearing.
BEAUCHAMP, Judge.
The State has filed a motion for rehearing insisting that, since there became a question of fact as to whether this alleged robbery occurred in Titus or Camp County, the court’s charge *128submitting this issue to the jury should control. We are not in accord with that theory under the facts of the case now before us. The only proof as to where the offense took place says it was in Camp County.
The State seems to have in mind Etzler v. State, 143 Texas Cr. R. 327, 158 S. W. (2d) 495. The two cases are clearly distinguishable so far as the allegations in the indictments are concerned. If the indictment in the case now before us had alleged the taking of the automobile, the facts would appear to be very similar to those in the Etzler case, provided the evidence should show they were in Titus County at the time the accused took charge of his victim and forced him to drive the car “* * * where I tell you to.” As the record stands before us now, it is not alleged he took the car even though the facts would have sustained such allegation, and the proof does not show that the gun was drawn on the prosecuting witness in Titus County.
It appears then that a further discussion is not necessary. The State’s motion for rehearing is overruled.